Citation Nr: 1013108	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
generalized anxiety disorder prior to April 2, 2009 and in 
excess of 30 percent from April 2, 2009. 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1998 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board notes that the Veteran's service-connected 
psychiatric disability has been described in various terms 
to include anxiety with PTSD, generalized anxiety disorder, 
panic disorder without agoraphobia and generalized anxiety 
disorder.  As the Veteran has not at any time disputed the 
RO's categorization of the disorder in question, the Board 
will refer to the Veteran's disorder only as generalized 
anxiety disorder.

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected general anxiety 
disorder involves a request for a higher rating following 
the grant of service connection, the Board has characterized 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  


FINDINGS OF FACT

1.  Prior to November 18, 2008, the Veteran's generalized 
anxiety disorder was manifest by symptoms including anxiety, 
sleep disturbance, panic attacks, depression, 
hypervigilance, paranoia and reported memory problems which 
were not shown to cause occupational or social impairment 
and which were shown to have been largely controlled by 
continuous medication.  

2.  From November 18, 2008, the Veteran's generalized 
anxiety disorder was manifest by symptoms including anxiety, 
sleep disturbance, panic attacks depression, hypervigilance, 
paranoia and reported memory problems which have been shown 
to have led to intermittent periods of inability to perform 
occupational tasks.  


CONCLUSIONS OF LAW

1.  Prior to November 18, 2009, the criteria for an initial 
evaluation in excess of 10 percent for generalized anxiety 
disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 
4.130, Diagnostic Code 9400 (2009).

2.  From November 18, 2009, the criteria for a rating of 30 
percent, but no higher, for generalized anxiety disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in November 2006.  That letter notified 
the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence 
to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005); reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in November 2006.  

The claim for a compensable initial evaluation for 
generalized anxiety disorder is a downstream issue from the 
grant of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) 
was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  38 C.F.R. § 3.159(b)(3) 
(2009).  Hence, the duty to notify the Veteran has been 
satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA treatment records, private treatment records and 
the report of the Veteran's QTC June 2005 and April 2009 VA 
examinations, along with various written statements provided 
by the Veteran.  The Board finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Specific Legal Criteria- Generalized Anxiety Disorder

Rating Mental Disorders

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder is rated under the Generalized Rating 
Formula for Mental Disorders.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to symptoms such as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

The Veteran's generalized anxiety disorder has been rated as 
30 percent disabling since April 2, 2009, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9400.

Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 71 and 80 reflect transient and 
expectable reactions to psychological stressors (e.g. 
difficulty concentrating after family argument); no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporary falling behind in schoolwork.)

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), 
but reflect that the Veteran generally functions pretty well 
and has some meaningful personal relationships.

GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes] (2009).  

Factual Background

The Veteran was afforded an examination through QTC medical 
services in June 2005.  The Veteran reported that he had 
symptoms of anxiety and trouble sleeping approximately one 
month after returning to the United States.  The Veteran 
also reported fleeting thoughts about injuring himself or 
others but stated that he did not feel that he would act on 
such thoughts.  It was noted that he had no difficulty in 
performing activities of daily living and that he was able 
to establish and maintain effective work and social 
relationships.  A diagnosis of generalized anxiety disorder 
and a general assessment of functioning (GAF) score of 70 
was provided.  It was noted that the Veteran had a GAF score 
of 80 within the past year.  The examiner further stated 
that the Veteran's symptoms had not caused significant 
distress in social and occupational areas.  In an October 
2005 rating decision, the RO granted the Veteran service 
connection for generalized anxiety disorder with a 
noncompensable disability evaluation effective September 24, 
2005.  

Treatment notes from Carolina Primary Care private facility 
dated in January 2006 stated that the Veteran was anxious, 
depressed and experienced sleep disturbance.  It was further 
noted that the Veteran was taking Paxil.  In June 2006, the 
Veteran was treated in the emergency department of the Cape 
Fear Valley Heath System and was given a diagnosis of 
hyperventilation.  An appending treatment note stated that 
the Veteran's examination showed that part of the Veteran's 
symptoms were due to anxiety and emotional distress.  

In his September 2006 notice of disagreement, the Veteran 
stated that he had anxiety attacks frequently and took Paxil 
for his anxiety.  The Veteran stated that during his last 
attack he was taken to the hospital as he could not breathe.  

In a psychiatry initial evaluation from the VA medical 
center in Fayetteville, North Carolina (VAMC), dated in 
December 2006, the Veteran presented with complaints of 
anxiety attacks.  The Veteran reported that he had panic 
attacks and that he was treated with Paxil but had poor 
results and reported that Fluoxetine helped to control his 
feelings.  He further described his panic attacks as lasting 
about thirty minutes and occurring every three weeks.  The 
Veteran reported feeling nervous and having difficulty 
concentrating and stated that he had become forgetful, 
worried, anxious and nervous mainly in the evening when he 
was not busy.  The Veteran reported nightmares and 
flashbacks of explosions.  He denied suicidal thoughts or 
ideation.  The Veteran's physician noted that the his speech 
was normal, that he was calm and his behavior and affect 
were appropriate.  A GAF score of 65 was provided.  

A VAMC mental health physician note dated in February 2007 
noted that the Veteran was doing fairly well since starting 
Fluoxtene which helped his anxiety.  The Veteran denied 
panic attacks and reported nightmares.  He reported having 
flashbacks of combat, hypervigilance and it was noted that 
he avoided the news and noise as they reminded him of 
trauma.  The Veteran's physician noted that the Veteran was 
alert and oriented to place, person and time with a less 
anxious mood and an appropriate affect.  It was noted that 
the Veteran did not have auditory hallucinations, thought 
disorder, suicidal ideations, visual hallucinations, 
paranoid or homicidal ideations and that he had insight and 
good impulse control and judgment.  

In a May 2007 VAMC mental health outpatient note, the 
Veteran reported that he was doing fairly well, he reported 
that he had nightmares and flashbacks but reported that they 
were infrequent.  A GAF score of 60 was provided.  

An August 2007 VAMC individual psychotherapy note reported 
that the Veteran experienced sleep difficulty due to 
nightmares and intrusive thoughts.  The Veteran also 
described symptoms of hypervigilance, paranoia, social 
avoidance, exaggerated startle response, irritability 
attention, concentration and memory problems, depressed mood 
and anxiety.  He also mentioned that he had had panic 
attacks since he returned from deployment in 2004.  An 
emergency room note from the Fayetteville VAMC dated in 
September 2007 noted that the Veteran came to the emergency 
department after waking up with thoughts of hurting his wife 
without reason.  The Veteran was kept in the hospital 
overnight, it was noted that the he took Clonazepam every 
eight hours and Prozac daily.  

In a VAMC mental heath note dated in July 2007, the Veteran 
reported liking his job and that things were ok with his 
wife and children.  The Veteran described his moods as 
variable and said that he worried frequently and was 
anxious.  The Veteran reported that he continued to have 
intermittent panic attacks, impaired sleep and nightmares.  
He denied suicidal and homicidal ideation and physical 
aggression.  On mental status examination the Veteran was 
noted as being worried, with an anxious affect.  In a mental 
health note dated in August 2008, the Veteran described 
variable mood and stated that he was easily frustrated at 
home and irritable at times with impaired sleep.  It was 
noted that he did not have suicidal or homicidal ideation 
and that his impulse control was intact.  

VAMC treatment notes dated in September 2007 noted that on 
mental status examination, the Veteran was alert, oriented 
to person place and time and had normal speech.  It was 
noted that the his affect was appropriate and that he did 
not report any suicidal or homicidal ideation.  It was 
further noted that the Veteran did not endorse or evidence 
signs consistent with disordered thought processes or 
perceptual disturbances.  A VAMC mental health note dated in 
December 2007 noted that the Veteran's mood was reported as 
fine and that the  anxiety and panic attacks varied but were 
helped with the use of Ativan.  

In a mental health note dated November 18, 2008, the Veteran 
stated that he did not attend work on the day of his 
appointment as he felt anxious the day before and had a 
panic attack at work.  The Veteran stated that he was doing 
well on Remeron without panic attacks, he reported that he 
still felt frustrated at times and that he was not depressed 
or angry and that his sleep was intact.  

In April 2009, the Veteran was afforded a VA examination.  
The Veteran reported that he began getting anxious in 2002 
and that his anxiety had increased.  The Veteran stated that 
he developed panic attacks in 2003 which he described as 
intense discreet episodes of intense anxiety accompanied by 
increased heart rate and shortness of breath which lasted 
for about ten minutes and which he had about twice a month.  
The Veteran stated that he experienced sleep disturbance 
with interrupted sleep.  He stated that his concentration 
was not good and that his temper was fair.  He described his 
interest level and energy as fair.  It was noted that the 
Veteran was hospitalized at the VAMC in Fayetteville after a 
panic attack and that he had gone for treatment at the VAMC 
every two months since 2006.  It was noted that the Veteran 
had had his job for three years and that he missed about a 
day of work a month due to his psychiatric symptoms.  The 
Veteran reported that he had no friends and limited 
recreational and leisure pursuits.  

On mental status examination, the Veteran was found to have 
an appropriate affect without suicidal or homicidal 
ideation.  There was no impairment of thought processes or 
communication.  The examiner reported that there were no 
delusions, hallucinations, ideas of reference or 
suspiciousness and that the Veteran was oriented.  The 
Veteran's memory appeared to be adequate and insight and 
judgment were noted as appearing adequate.  The examiner 
stated that the Veteran had moderate and persistent symptoms 
of generalized anxiety disorder.  It was noted that the 
Veteran's psychiatric symptoms resulted in some impairment 
of employment and social functioning.  A GAF score of 53 was 
given.  In a June 2009 supplemental statement of the case, 
the decision review officer increased the Veteran's rating 
from 10 percent to 30 percent disabling effective April 2, 
2009, the date of the Veteran's last VA examination.  

Analysis

The Board finds that the Veteran's 10 percent disability 
evaluation was appropriate between September 24, 2005 and 
November 17, 2008.  During this period, beyond two isolated 
incidents of brief hospitalization, the Veteran's anxiety 
symptoms appear to have been well controlled by medication.  
The Veteran's treatment records show no sign of impaired 
social ability or interference with the Veteran's ability to 
perform his job.  In fact, the Veteran's June 2005 QTC 
examination treatment notes stated that the Veteran was 
shown to enjoy his job and that he maintained a good 
relationship with his family.  It was also noted that the 
Veteran was able to establish and maintain effective work 
and social relationships.  Further, treatment notes dated in 
December 2006 and February 2007 noted that the Veteran's 
Fluoxetine helped to control the Veteran's symptoms and 
December 2007 treatment notes noted that the Veteran's 
anxiety and panic attacks were helped with the use of 
Ativan.  Treatment notes dated in July 2007 noted that the 
Veteran liked his job and that his family life was ok.  

As stated above, VA assigns a disability evaluation based on 
all the evidence of record that bears on occupational and 
social impairment.  38 C.F.R. § 4.126(a).  In this case, the 
Board finds that the Veteran's 10 percent rating is 
appropriate prior to November 18, 2008, as his symptoms most 
nearly approximate mild or transient symptoms which were 
controlled by continuous medication.  The Board further 
finds that a disability rating of 10 percent appropriately 
reflects Veteran's GAF scores which ranged between 60 and 70 
between September 24, 2005 and November 18, 2008.  

On November 18, 2007, however, the Veteran's treatment notes 
reported the first occurrence of missed work due to panic 
attacks, thus demonstrating an interference in employment 
without a showing of significant stress.  Thus, the Board 
finds that as of November 18, 2007, the Veteran's symptoms 
befit a disability rating of, but no higher than, 30 
percent.

After a careful review of the entire record, the Board finds 
that the Veteran has not manifested symptoms typically 
considered indicative of the level of impairment to warrant 
a rating in excess of 30 percent and finds that the 
Veteran's latest GAF score of 53 to be consistent with the 
Veteran's 30 percent disability evaluation.  The evidence 
has not shown circumstantial, circumlocutory, or stereotyped 
speech or panic attacks occurring more than once a week nor 
has it shown objective evidence of difficulty in 
understanding complex commands, impaired judgment or 
impaired abstract thinking.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required. Thun v. Shinseki, F.3d 1366 
(Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's generalized anxiety 
disorder is appropriately contemplated by the rating 
schedule. Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for generalized anxiety disorder prior to November 18, 2008, 
is denied.

Entitlement to an initial evaluation of 30 percent, but not 
greater, for generalized anxiety disorder from November 18, 
2008, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


